DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–19 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0296699 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 February 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers and letters identifying the views are associated with brackets. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
The numbers, letters, and/or reference characters of FIGS 1–16 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
The view numbers of FIGS. 1–16 are not larger than the letter, number, and reference characters used in the drawing. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the form and legal phraseology used in patent claims is present.  Correction is required. The form and legal phraseology often used in patent claims should be avoided.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SOLID POLYMER ELECTROLYTE INCLUDING COMB POLYMER CONTAINING POLYPENTAFLUOROSTYRENE GRAFTED WITH SOLVATING POLYMERIC SIDE CHAIN.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "1-ethenyl- and/or 1-allyl- 2,3,4,5,6-pentafluorobenzene." The phrase A and/or B is defined as A or B or both A and B. It is unclear if the phrase "1-allyl- 2,3,4,5,6-pentafluorobenzene" or "1-allyl-" should be treated as the "B." It is unclear if the limitation "1-ethenyl- and/or 1-allyl- 2,3,4,5,6-pentafluorobenzene" encompasses (i) 1-ethenyl-, 1-allyl- 2,3,4,5,6-pentafluorobenzene, or both 1-ethenyl- and 1-allyl- 2,3,4,5,6-pentafluorobenzene or (ii) 1-ethenyl-2,3,4,5,6-pentafluorobenzene, 1-allyl-2,3,4,5,6-pentafluorobenzene, or both 1-ethenyl-2,3,4,5,6-pentafluorobenzene and 1-allyl- 2,3,4,5,6-pentafluorobenzene.
Claim 1 recites the limitation "some of monomer units of the main chain." The term "some" is a relative term which renders the claim indefinite. The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "some of monomer units of the main chain" is indefinite.
Claim 1 recites the limitation "alkali metal or alkaline-earth metal salts." It is unclear if the term "salts" further limits both "alkali metal" and "alkaline-earth metal," or only "alkaline-earth metal."
Claim 1 recites the limitation "the chains" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the polymeric side chains."
Claim 1 recites the limitation "an alkali metal or alkaline-earth metal salt" in line 7. Claim 1 has previously recited the limitation "alkali metal or alkaline-earth metal salts" in lines 4–5. It is unclear if "an alkali metal or alkaline-earth metal salt" recited in line 7 is further limiting "alkali metal or alkaline-earth metal salts" recited in lines 4–5.
Claim 2 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein a molar degree of grafting with polymeric side chains." Claim 1, which claim 3 is directly dependent, recites the limitation "the main chain bearing polymeric side chains." It is unclear if "polymeric side chains" recited in claim 3 is further limiting "polymeric side chains" recited in claim 1.
Claims 4–8 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4–8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein the copolymer contains side chains." Claim 1, which claim 9 is directly dependent, recites the limitation "the main chain bearing polymeric side chains." It is unclear if "side chains" recited in claim 9 is further limiting "polymeric side chains" recited in claim 1.
Claim 9 recites the limitation "wherein the comb polymer contains … polymeric side chains." Claim 1, which claim 9 is directly dependent, recites the limitation "the main chain bearing polymeric side chains." It is unclear if "polymeric side chains" recited in claim 9 is further limiting "polymeric side chains" recited in claim 1.
Claim 10 recites the limitation "1-ethenyl- and/or 1-allyl- 2,3,4,5,6-pentafluorobenzene." The phrase A and/or B is defined as A or B or both A and B. It is unclear if the phrase "1-allyl- 2,3,4,5,6-pentafluorobenzene" or "1-allyl-" should be treated as the "B." It is unclear if the limitation "1-ethenyl- and/or 1-allyl- 2,3,4,5,6-pentafluorobenzene" encompasses (i) 1-ethenyl-, 1-allyl- 2,3,4,5,6-pentafluorobenzene, or both 1-ethenyl- and 1-allyl- 2,3,4,5,6-pentafluorobenzene or (ii) 1-ethenyl-2,3,4,5,6-pentafluorobenzene, 1-allyl-2,3,4,5,6-pentafluorobenzene, or both 1-ethenyl-2,3,4,5,6-pentafluorobenzene and 1-allyl- 2,3,4,5,6-pentafluorobenzene.
Claim 10 recites the limitation "alkali metal or alkaline-earth metal salt." It is unclear if the term "salt" further limits both "alkali metal" and "alkaline-earth metal," or only "alkaline-earth metal."
Claim 10 recites the limitation "some of monomer units of the main chain." The term "some" is a relative term which renders the claim indefinite. The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "some of monomer units of the main chain" is indefinite.
Claim 10 recites the limitation "the comb poly" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the comb polymer."
Claim 10 recites the limitation "the chains" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the polymeric side chains."
Claim 10 recites the limitation "solvents for alkali metal or alkaline-earth metal salts" in lines 10–11. Claim 10 has previously recited the limitation "at least one alkali metal or alkaline-earth metal salt" in lines 3–4. It is unclear if "alkali metal or alkaline-earth metal salts" recited in lines 10–11 is further limiting "at least one alkali metal or alkaline-earth metal salt" recited in lines 3–4.
Claim 11 recites the limitation "the salt" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a solvent medium." Claim 10, which claim 12 is directly dependent, recites the limitation "a solvent medium." It is unclear if "a solvent medium" recited in claim 12 is further limiting "a solvent medium" recited in claim 10.
Claim 12 recites the limitation "the solvent(s)" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the melt route" in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the solid polymer electrolyte of claim 1" and includes all the limitations of claim 1. Therefore, claim 14 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is directly dependent from claim 14 and includes all the limitations of claim 14. Therefore, claim 15 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a lithium salt." Claim 1, which claim 16 is directly dependent, recites the limitation "an alkali metal or alkaline-earth metal salt." It is unclear if "a lithium salt" recited in claim 16 is further limiting "an alkali metal or alkaline-earth metal salt" recited in claim 1.
Claim 17 is indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is directly dependent from claim 9, indirectly dependent from claim 1, and include all the limitations of claims 1 and 9. Therefore, claim 18 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the solid electrochemical system of claim 18" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4, 6–10, 14, and 16–18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott et al. (Post-modification of polypentafluorostyrene: a versatile "click" method to create well-defined multifunctional graft copolymers, hereinafter Ott).
Regarding claim 1, Ott discloses a solid polymer electrolyte comprising:
a comb polymer comprising a main chain formed from 1-ethenyl-2,3,4,5,6-pentafluorobenzene and/or 1-allyl-2,3,4,5,6-pentafluorobenzene monomers (PPFS-g-PEG, TABLE 1),
some of monomer units of the main chain bearing polymeric side chains based on polymers that are solvents for alkali metal or alkaline-earth metal salts (PPFS-g-PEG, TABLE 1);
the chains being grafted in a para position of pentafluorophenyl groups (PPFS-g-PEG, TABLE 1); and
an alkali metal or alkaline-earth metal salt (LiCl, TABLE 1).
Regarding claim 2, Ott discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymeric side chains are connected to the main chain via an oxygen atom (PPFS-g-PEG, TABLE 1).
Regarding claim 3, Ott discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein a molar degree of grafting with polymeric side chains is less than or equal to 99% (P3517/C2/L2–4).
Regarding claim 4, Ott discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the main chain is formed from a poly(2,3,4,5,6-pentafluorostyrene) (PPFS-g-PEG, TABLE 1).
Regarding claim 6, Ott discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymeric side chains have a number-average degree of polymerization of greater than or equal to 4 (P3517/C1/L4–8).
Regarding claim 7, Ott discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the comb polymer comprises grafted monomer units of formula (I′) (PPFS-g-PEG, TABLE 1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I') (PPFS-g-PEG, TABLE 1)
wherein e is 0 or 1; x is 0 or 1; F represents a C1 to C6 alkylene group; A represents a linear or branched C2 to C11 alkylene group; Q represents an oxycarbonyl -OC(O)- or carbonyl -C(O)- group; q is 0 or 1; n is a positive integer; and R represents a non-reactive group (PPFS-g-PEG, TABLE 1).
Regarding claim 8, Ott discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the comb polymer is of formula (II′) (PPFS-g-PEG, TABLE 1):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (II') (PPFS-g-PEG, TABLE 1)
wherein e is 0 or 1; p is an integer between 2 and 11; q is 0 or 1; Q represents an oxycarbonyl -OC(O)- or carbonyl -C(O)- group; n is a positive integer; R represents a non-reactive group; g corresponds to an average number of monomer units bearing the polymeric side chains; and m corresponds to an average number of non-grafted monomer units; with g/(g+m), representing a molar degree of grafting with polymeric side chains, being less than or equal to 0.99 (P3517/C2/L2–4);
an order of succession of two types of monomer units forming the polymer of formula (II′) being totally random (PPFS-g-PEG, TABLE 1).
Regarding claim 9, Ott discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the comb polymer contains side chains of polyalkylene glycol type; or polymeric side chains formed from at least one cyclic monomer chosen from 5- to 8-membered lactones and cyclic carbonates (PPFS-g-PEG, TABLE 1).
Regarding claim 16, Ott discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the alkali metal salt is a lithium salt (LiCl, TABLE 1).
Regarding claim 17, Ott discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein R represents a linear or branched alkyl group, which is optionally substituted with fused or nonfused, saturated or unsaturated, aromatic or nonaromatic monocyclic or polycyclic or monoheterocyclic or polyheterocyclic groups; or a fused or nonfused, saturated or unsaturated, aromatic or nonaromatic monocyclic or polycyclic or monoheterocyclic or polyheterocyclic group (PPFS-g-PEG, TABLE 1);
the alkyl group and/or the mono- or poly(hetero)cyclic group(s) possibly being optionally substituted with one or more fluorine atoms (PPFS-g-PEG, TABLE 1).
Regarding claim 18, Ott discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the comb polymer contains side chains of poly(ethylene oxide) type or of poly(trimethylene carbonate) or poly(ε-caprolactone) type (PPFS-g-PEG, TABLE 1).
Regarding claim 10, Ott discloses a process for preparing a solid polymer electrolyte film, the process comprising:
mixing at least one comb polymer and at least one alkali metal or alkaline-earth metal salt (LiCl, TABLE 1), in the presence or absence of a solvent medium, thereby obtaining a mixture (PPFS-g-PEG, TABLE 1); and
(ii) forming a film from the mixture (PPFS-g-PEG, TABLE 1),
wherein the comb polymer comprising a main chain formed from 1-ethenyl-2,3,4,5,6-pentafluorobenzene and/or 1-allyl-2,3,4,5,6-pentafluorobenzene monomers (PPFS-g-PEG, TABLE 1),
some of monomer units of the main chain bearing polymeric side chains based on polymers that are solvents for alkali metal or alkaline-earth metal salts (PPFS-g-PEG, TABLE 1);
the chains being grafted in a para position of pentafluorophenyl groups (PPFS-g-PEG, TABLE 1).
Regarding claim 14, Ott discloses an electrochemical system comprising a solid polymer electrolyte, wherein the solid polymer electrolyte comprises:
a comb polymer comprising a main chain formed from 1-ethenyl-2,3,4,5,6-pentafluorobenzene and/or 1-allyl-2,3,4,5,6-pentafluorobenzene monomers (PPFS-g-PEG, TABLE 1),
some of monomer units of the main chain bearing polymeric side chains based on polymers that are solvents for alkali metal or alkaline-earth metal salts (PPFS-g-PEG, TABLE 1);
the chains being grafted in a para position of pentafluorophenyl groups (PPFS-g-PEG, TABLE 1); and
an alkali metal or alkaline-earth metal salt (LiCl, TABLE 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (KR 2018-0124540 A, hereinafter Chae) in view of Ott (Post-modification of polypentafluorostyrene: a versatile "click" method to create well-defined multifunctional graft copolymers).
Regarding claims 1–4, 6–9, 17, and 18, Ott discloses a solid polymer electrolyte comprising:
a comb polymer comprising a main chain formed from 1-ethenyl-2,3,4,5,6-pentafluorobenzene and/or 1-allyl-2,3,4,5,6-pentafluorobenzene monomers (see pentafluorostyrene, [0129]),
some of monomer units of the main chain bearing polymeric side chains based on polymers that are solvents for alkali metal or alkaline-earth metal salts (see polyethylene oxide, [0129]);
an alkali metal or alkaline-earth metal salt (see LiTFSI, [0130]).
Chae does not explicitly disclose:
the chains being grafted in a para position of pentafluorophenyl groups;
wherein the polymeric side chains are connected to the main chain via an oxygen atom;
wherein a molar degree of grafting with polymeric side chains is less than or equal to 99%;
wherein the main chain is formed from a poly(2,3,4,5,6-pentafluorostyrene);
wherein the polymeric side chains have a number-average degree of polymerization of greater than or equal to 4 (P3517/C1/L4–8);
wherein the comb polymer comprises grafted monomer units of formula (I′):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I')
wherein e is 0 or 1; x is 0 or 1; F represents a C1 to C6 alkylene group; A represents a linear or branched C2 to C11 alkylene group; Q represents an oxycarbonyl -OC(O)- or carbonyl -C(O)- group; q is 0 or 1; n is a positive integer; and R represents a non-reactive group;
wherein the comb polymer is of formula (II′):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (II');
wherein e is 0 or 1; p is an integer between 2 and 11; q is 0 or 1; Q represents an oxycarbonyl -OC(O)- or carbonyl -C(O)- group; n is a positive integer; R represents a non-reactive group; g corresponds to an average number of monomer units bearing the polymeric side chains; and m corresponds to an average number of non-grafted monomer units; with g/(g+m), representing a molar degree of grafting with polymeric side chains, being less than or equal to 0.99;
an order of succession of two types of monomer units forming the polymer of formula (II′) being totally random;
wherein R represents a linear or branched alkyl group, which is optionally substituted with fused or nonfused, saturated or unsaturated, aromatic or nonaromatic monocyclic or polycyclic or monoheterocyclic or polyheterocyclic groups; or a fused or nonfused, saturated or unsaturated, aromatic or nonaromatic monocyclic or polycyclic or monoheterocyclic or polyheterocyclic group;
the alkyl group and/or the mono- or poly(hetero)cyclic group(s) possibly being optionally substituted with one or more fluorine atoms; 
wherein the comb polymer contains side chains of poly(ethylene oxide) type or of poly(trimethylene carbonate) or poly(ε-caprolactone) type (PPFS-g-PEG, TABLE 1).
Ott discloses a comb polymer comprising a main chain formed from 1-ethenyl-2,3,4,5,6-pentafluorobenzene and/or 1-allyl-2,3,4,5,6-pentafluorobenzene monomers (PPFS-g-PEG, TABLE 1), some of monomer units of the main chain bearing polymeric side chains based on polymers that are solvents for alkali metal or alkaline-earth metal salts (PPFS-g-PEG, TABLE 1); the chains being grafted in a para position of pentafluorophenyl groups (PPFS-g-PEG, TABLE 1); and wherein the polymeric side chains are connected to the main chain via an oxygen atom (PPFS-g-PEG, TABLE 1); wherein a molar degree of grafting with polymeric side chains is less than or equal to 99% (P3517/C2/L2–4); wherein the main chain is formed from a poly(2,3,4,5,6-pentafluorostyrene) (PPFS-g-PEG, TABLE 1); wherein the polymeric side chains have a number-average degree of polymerization of greater than or equal to 4 (P3517/C1/L4–8); wherein the comb polymer comprises grafted monomer units of formula (I′) (PPFS-g-PEG, TABLE 1): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I') (PPFS-g-PEG, TABLE 1) wherein e is 0 or 1; x is 0 or 1; F represents a C1 to C6 alkylene group; A represents a linear or branched C2 to C11 alkylene group; Q represents an oxycarbonyl -OC(O)- or carbonyl -C(O)- group; q is 0 or 1; n is a positive integer; and R represents a non-reactive group (PPFS-g-PEG, TABLE 1); wherein the comb polymer is of formula (II′) (PPFS-g-PEG, TABLE 1): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (II') (PPFS-g-PEG, TABLE 1) wherein e is 0 or 1; p is an integer between 2 and 11; q is 0 or 1; Q represents an oxycarbonyl -OC(O)- or carbonyl -C(O)- group; n is a positive integer; R represents a non-reactive group; g corresponds to an average number of monomer units bearing the polymeric side chains; and m corresponds to an average number of non-grafted monomer units; with g/(g+m), representing a molar degree of grafting with polymeric side chains, being less than or equal to 0.99 (P3517/C2/L2–4); an order of succession of two types of monomer units forming the polymer of formula (II′) being totally random (PPFS-g-PEG, TABLE 1); wherein R represents a linear or branched alkyl group, which is optionally substituted with fused or nonfused, saturated or unsaturated, aromatic or nonaromatic monocyclic or polycyclic or monoheterocyclic or polyheterocyclic groups; or a fused or nonfused, saturated or unsaturated, aromatic or nonaromatic monocyclic or polycyclic or monoheterocyclic or polyheterocyclic group (PPFS-g-PEG, TABLE 1); the alkyl group and/or the mono- or poly(hetero)cyclic group(s) possibly being optionally substituted with one or more fluorine atoms (PPFS-g-PEG, TABLE 1); wherein the comb polymer contains side chains of poly(ethylene oxide) type or of poly(trimethylene carbonate) or poly(ε-caprolactone) type (PPFS-g-PEG, TABLE 1) to improve the uniformity and the properties of the comb polymer (P3518/C2/L5–15, P3516/C1/L30–34). Chae and Ott are analogous art because they are directed to poly(pentafluorostyrene)-poly(ethylene oxide) copolymers. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the comb polymer of Chae with the comb polymer of Ott in order to improve the uniformity and the properties of the comb polymer.
Regarding claim 5, modified Chae discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the main chain has a number-average degree of polymerization of greater than or equal to 50 (see Mn, [0129]).
Regarding claim 16, modified Chae discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the alkali metal salt is a lithium salt (see LiTFSI, [0130]).
Regarding claim 10, Chae discloses a process for preparing a solid polymer electrolyte film, the process comprising:
mixing at least one comb polymer and at least one alkali metal or alkaline-earth metal salt, in the presence or absence of a solvent medium, thereby obtaining a mixture (see composition, [0130]); and
(ii) forming a film from the mixture (see polymer electrolyte membrane, [0131]),
wherein the comb polymer comprising a main chain formed from 1-ethenyl-2,3,4,5,6-pentafluorobenzene and/or 1-allyl-2,3,4,5,6-pentafluorobenzene monomers (see pentafluorostyrene, [0129]),
some of monomer units of the main chain bearing polymeric side chains based on polymers that are solvents for alkali metal or alkaline-earth metal salts (see polyethylene oxide, [0129]);
an alkali metal or alkaline-earth metal salt (see LiTFSI, [0130]).
Chae does not explicitly disclose:
the chains being grafted in a para position of pentafluorophenyl groups.
Ott discloses a comb polymer comprising a main chain formed from 1-ethenyl-2,3,4,5,6-pentafluorobenzene and/or 1-allyl-2,3,4,5,6-pentafluorobenzene monomers (PPFS-g-PEG, TABLE 1), some of monomer units of the main chain bearing polymeric side chains based on polymers that are solvents for alkali metal or alkaline-earth metal salts (PPFS-g-PEG, TABLE 1); the chains being grafted in a para position of pentafluorophenyl groups (PPFS-g-PEG, TABLE 1) to improve the uniformity and the properties of the comb polymer (P3518/C2/L5–15, P3516/C1/L30–34). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the comb polymer of Chae with the comb polymer of Ott in order to improve the uniformity and the properties of the comb polymer.
Regarding claim 11, modified Chae discloses all claim limitations set forth above and further discloses a process:
wherein the alkali metal salt is chosen from LiPF6, LiClO4, LiBF4, LiAsF6, LiCF3SO3, LiN(C2F5SO2)2, lithium bistrifluoromethylsulfonylimide LiN[SO2CF3]2, lithium bis(fluorosulfonyl)amide LiN[SO2F]2, lithium 4,5-dicyano-2-(trifluoromethyl)imidazole, lithium bispentafluoroethylsulfonylimide, lithium bis(oxalato)borate and lithium difluoro(oxalato)borate, and mixtures thereof (see LiTFSI, [0130]).
Regarding claim 12, modified Chae discloses all claim limitations set forth above and further a process:
wherein the mixing is performed in a solvent medium (see composition, [0130]); and
the forming consists of (ii-a) depositing the mixture onto a surface of a substrate (see stainless steel electrode, [0131]), and (ii-b) evaporating off the solvent(s) (see drying, [0131]).
Regarding claim 13, modified Chae discloses all claim limitations set forth above and further discloses a process:
wherein the solid polymer electrolyte film is prepared in the absence of solvent, via the melt route (see melting extruding method, [0074]).
Regarding claim 14, Chae discloses an electrochemical system (10) comprising a solid polymer electrolyte (13, [0096]), wherein the solid polymer electrolyte comprises:
a comb polymer comprising a main chain formed from 1-ethenyl-2,3,4,5,6-pentafluorobenzene and/or 1-allyl-2,3,4,5,6-pentafluorobenzene monomers (see pentafluorostyrene, [0124]),
some of monomer units of the main chain bearing polymeric side chains based on polymers that are solvents for alkali metal or alkaline-earth metal salts (see polyethylene oxide, [0129]);
an alkali metal or alkaline-earth metal salt (see LiTFSI, [0130]).
Chae does not explicitly disclose:
the chains being grafted in a para position of pentafluorophenyl groups;
Ott discloses a comb polymer comprising a main chain formed from 1-ethenyl-2,3,4,5,6-pentafluorobenzene and/or 1-allyl-2,3,4,5,6-pentafluorobenzene monomers (PPFS-g-PEG, TABLE 1), some of monomer units of the main chain bearing polymeric side chains based on polymers that are solvents for alkali metal or alkaline-earth metal salts (PPFS-g-PEG, TABLE 1); the chains being grafted in a para position of pentafluorophenyl groups (PPFS-g-PEG, TABLE 1) to improve the uniformity and the properties of the comb polymer (P3518/C2/L5–15, P3516/C1/L30–34). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the comb polymer of Chae with the comb polymer of Ott in order to improve the uniformity and the properties of the comb polymer.
Regarding claim 15, modified Chae discloses all claim limitations set forth above and further discloses an electrochemical system:
wherein the electrochemical system (10) is a battery (see lithium secondary battery, [0096]).
Regarding claim 19, modified Chae discloses all claim limitations set forth above and further discloses an electrochemical system:
wherein the electrochemical system (10) is a lithium battery (see lithium secondary battery, [0096]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725